EXHIBIT 10.63

AMENDMENT NUMBER ONE TO THAT LEASE AGREEMENT BETWEEN GOLD POINTE D, LLC, A
CALIFORNIA LIMITED LIABILITY COMPANY, AS SUCCESSOR-IN-INTEREST TO LANDHOLD,
INC., A CALIFORNIA CORPORATION, AS LANDLORD, AND HEALTH NET, INC, A DELAWARE
CORPORATION, AS TENANT, DATED MARCH 5th, 2001, FOR THE PREMISES LOCATED AT 11931
FOUNDATION PLACE IN RANCHO CORDOVA, CALIFORNIA.

Effective November 22, 2002, the above described Lease Agreement shall be
modified as follows:

The Basic Lease Information – Premises shall be replaced in its entirety as
follows:

 

Premises:

  The Premises referred to in this Lease consist of approximately 31,200
rentable square feet on the first floor of the Building.

Tenant’s Proportionate Share:

  49.32%, based on a Building rentable area of approximately 63,265 square feet.

Lease Commencement Date:

  July 8, 2002   

Lease Expiration Date:

  January 7, 2013   

Base Rent:

  Months:   Monthly Base Rent for Premises   07/08/02-01/07/03:   Free Rent and
Building Operating Expenses.   01/08/03-01/07/05:   $57,096.00     
01/08/05-01/07/07:   $58,656.00      01/08/07-01/07/09:   $60,216.00     
01/08/09-01/07/11:   $61,776.00      01/08/11-01/07/13:   $63,336.00   

All other terms and conditions shall remain in full force and effect.

IN WITNESS WHEREOF, the parties hereto have executed this Amendment the day and
year written below.

 

LANDLORD:

GOLD POINTE D, LLC,

a California limited liability Company

By:   /s/ Michael E. Diepenbrock  

Michael E. Diepenbrock,

Managing Member

TENANT:

 

HEALTH NET, INC.

A Delaware Corporation

By:   /s/ Dennis Bell   Dennis Bell Its:   Vice President